13 A.3d 356 (2011)
205 N.J. 88
In the Matter of Hamdi M. RIFAI, an Attorney at Law (Attorney No. XXXXXXXXX).
M-997 September Term 2010, 067117
Supreme Court of New Jersey.
March 9, 2011.

ORDER
This matter having been duly presented to the Court on the motion of respondent, HAMDI M. RIFAI of ROCHELLE PARK, seeking a further stay of the effective date of the three-month term of suspension ordered by the Court on January 20, 2011; and good cause appearing;
It is ORDERED that the motion to stay the effective date of suspension is denied, and the term of suspension ordered by the Court on January 20, 2011, shall commence March 9, 2011, and shall continue for a period of three months and until the further Order of the Court; and it is further
ORDERED that respondent shall continue to comply with the conditions ordered by this Court on January 20, 2011.